Citation Nr: 1512018	
Decision Date: 03/20/15    Archive Date: 04/01/15

DOCKET NO.  13-06 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a lumbar spine disorder has been received, and, if so, whether service connection is warranted.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder has been received, and, if so, whether service connection is warranted.

4.  Entitlement to service connection for a hip disorder.

5.  Entitlement to service connection for a left knee disorder.




REPRESENTATION

Veteran represented by:	Paul Bradley, Agent


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1976 to August 1977.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In a March 2013 substantive appeal, the Veteran did not indicate whether he desired a hearing.  The agency of original jurisdiction (AOJ) requested clarification of any such request in a March 2013 letter.  However, the Veteran did not respond to this letter.  As such, any Board hearing request is to be deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2014). 

In March 2013, the Veteran submitted additional evidence in support of his appeals, namely a letter from his brother.  This evidence was not accompanied by a waiver of AOJ consideration.  However, as this letter is not relevant to the petitions to reopen claims for service connection for a lumbar spine disorder and a right knee disorder, such a waiver is not necessary.  Moreover, as the Veteran's remaining claims on appeal are being remanded, the AOJ will have an opportunity to review all the newly associated documents such that no prejudice results to him in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.
Relevant to the Veteran's claims for service connection for a lumbar spine disorder and a right knee disorder, the Board notes that such were characterized as de novo claim at various points by the AOJ.  However, upon a thorough review of the record, the Board finds that such claims should be reviewed as petitions to reopen as an unappealed June 2010 rating decision denied claims for service connection for a lumbar spine disorder and a right knee disorder.  As such, the Board has recharacterized the claims on the title page.  Moreover, as the Board is reopening these claims herein, the Veteran suffers no prejudice as a result of this recharacterization. 

As a final preliminary matter, the Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and VBMS paperless files.  A review of Virtual VA file reveals VA treatment records dated through September 2012; such records were considered by the AOJ in the February 2013 statement of the case (SOC).  The remaining documents in the Virtual VA and VBMS files consist of various documents that were either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issues of entitlement to a TDIU and the reopened claims for service connection for a lumbar spine disorder and a right knee disorder as well as the claims for service connection for a hip and left knee disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for a lumbar spine disorder was last denied in a June 2010 rating decision; the Veteran did not appeal this decision.

2.  The evidence received since the June 2010 rating decision is not duplicative, cumulative, and redundant, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a lumbar spine disorder.

3.  The claim of entitlement to service connection for a right knee disorder was last denied in a June 2010 rating decision; the Veteran did not appeal this decision.

4.  The evidence received since the June 2010 rating decision is not duplicative, cumulative, and redundant, and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The June 2010 rating decision that denied the Veteran's claim of entitlement to service connection for a lumbar spine disorder is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence received since the final June 2010 rating decision, which denied a claim of entitlement to service connection for a lumbar spine disorder, is new and material, and thus the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1103 (2014).

3.  The June 2010 rating decision that denied the Veteran's claim of entitlement to service connection for a right knee disorder is final.  38 U.S.C.A. 
§ 7105(d)(3) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

4.  Evidence received since the final June 2010 rating decision, which denied a claim of entitlement to service connection for a right knee disorder, is new and material, and thus the claim is reopened.  38 U.S.C.A. § 5108, 7105 (West 2014); 38 C.F.R. § 3.156, 20.1103 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As the Board's decisions to reopen the Veteran's claims of entitlement to service connection for lumbar spine and right knee disorders are completely favorable, no further action is required to comply with the VCAA and implementing regulations. 
Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

 In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  To the extent that the Veteran does not have a disease recognized as chronic under 38 C.F.R. § 3.309(a), the provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology are inapplicable.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including arthritis, to a degree of 10 percent within one year and three years, respectively, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.   38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran's claims for service connection for a lumbar spine disorder and a right knee disorder were denied in a June 2010 rating decision, as the evidence of record did not establish a nexus between a current disability and service.  The Veteran was advised of the decision and his appellate rights in the June 2010 letter.  No further communication regarding his claims of entitlement to service connection for a  lumbar spine disorder and right knee disorder was received until April 2011 when VA received his petitions to reopen such claims.  Therefore, the June 2010 rating decision is final.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  In addition, there were no submissions within one year of this rating decision which would warrant consideration under 38 C.F.R. § 3.156(b).

In reaching the June 2010 rating decision, the AOJ considered the Veteran's service treatment records, various private treatment records, VA treatment records dated through October 2009 and a VA examination dated in February 2010.

Service treatment records documented complaints of bilateral knee pain following a fall in April 1977 as well as complaints of right knee pain in June 1977.  An undated treatment note appears to reflect an impression of a probable dorsolumbar condition; the Board notes that the quality of this treatment note is extremely poor so that it is nearly illegible.

Post-service treatment records reflect complaints of low back pain after slipping and falling in the shower beginning in November 2008.  Complaints of right knee pain following a significant motor vehicle accident the previous week were noted in a July 2009 private treatment note.

A February 2010 VA examination report reflects the Veteran's reports that he had injured his right knee and back while on tank maneuvers during service.  Following a physical examination and a review of the Veteran's claims file, diagnoses of right knee osteoarthritis and low back degenerative disc disease were made.  No etiology opinion was provided.

Evidence received since the June 2010 rating decision included the Veteran's various private treatment records, VA treatment records dated through March 2012, a June 2012 VA examination report, Social Security Administration records and various lay statements.

VA treatment records document continued complaints and treatment related to the lumbar spine and right knee.

A June 2012 VA examination report reflected the Veteran's reports of sustaining an in-service lumbar and right knee injury during basic training in 1976 and that he continued to have pain after service.  Following a physical examination and a review of the Veteran's claims file, the examiner opined that the Veteran's lumbar degeneration was less likely as not caused by a lumbar strain during service as there was no documentation that he had complications with his back one year after discharge from service or that he was treated for a back condition until either 2004 or 2008.  The examiner further opined that the Veteran's knee arthritis was less likely as not caused by a knee sprain during service as there was no documentation of the Veteran having continued complications with his knees one year after discharge from service and no documentation of his knee condition again until 2004 or 2008.

Various lay statements were submitted in support of these claims.  Statements were received from M. K., D. G., and R. M., detailing the Veteran's lumbar spine and knee symptoms.  In addition, the Veteran submitted several statements detailing his knee and back symptoms.  The Board also notes that the Veteran and the other individuals are capable of reporting observable symptoms of an injury or illness, as well as the length of time those symptoms have persisted.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  

Presuming the credibility of the Veteran's statements pursuant to Justus and in light of the newly received VA examination report that address a nexus between the Veteran's lumbar spine and right knee disorders and service, the Board finds that the evidence received since the June 2010 rating decision is neither cumulative nor redundant, and raises the possibility of substantiating the claims of service connection.  See 38 C.F.R. § 3.156(a).  In this regard, the Veteran's claims for lumbar spine and right knee disorders were previously denied in a June 2010 rating decision as a nexus between such disorders and service was not shown.  The June 2012 VA opinion addresses the etiology of the Veteran's claimed lumbar spine and right knee disorders and, as such, offers a more complete view of the disabilities.  Therefore, based on the foregoing reasons, the Board finds that new and material evidence has been received, and accordingly, the claims of entitlement to service connection for lumbar spine and right knee disorders are reopened. 


ORDER

New and material evidence having been received, the claim for service connection for a lumbar spine disorder is reopened; the appeal is granted to this extent only.

New and material evidence having been received, the claim for service connection for a right knee disorder is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.

With regards to the Veteran's claimed lumbar spine and right knee disorders, he has alleged that his current disabilities are the result of an in-service fall off of a tank.  Service treatment records reflect complaints of bilateral knee pain following a fall in April 1977 as well as complaints of right knee pain in June 1977.  As stated above, an undated treatment note appears to reflect an impression of a probable dorsolumbar condition but the quality of this treatment note is extremely poor.  Post-service, the Veteran reported right knee pain following a motor vehicle accident in July 2009 and lower back pain after slipping and falling the shower November 2008.  A June 2012 VA examiner opined that the Veteran's lumbar degeneration and knee arthritis were less likely as not caused by service as there was no documentation that he had back or knee complications within one year of service and that he was not treated for such conditions again until 2004 or 2008.
However, this opinion did not discuss the Veteran's lay assertions that his current lumbar spine and right knee disorders began in service and continued since that time.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (an examination was inadequate where the examiner did not comment on a veteran's reports of in-service injury and instead relied on the absence of evidence in a veteran's service treatment records to provide a negative opinion).  Therefore, in light of this deficiency, a remand is necessary in order to obtain an addendum opinion.

In a March 2013 substantive appeal, the Veteran indicated that there were outstanding treatment records from the VA Medical Centers (VAMCs) in Alexandria, Louisiana and Buffalo, New York.  The Board notes that records dated in January 1993 from the Western New York Healthcare System are contained in the claims file; however, it is unclear from the Veteran's statement whether additional records exist.  Such identified records should be obtained on remand.  Further, given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file.

Finally, the Veteran has alleged being unemployable due to his claimed service connected disabilities and that he currently is not service connected for any disabilities.  Therefore, the pending claims for service connection may affect his eligibility for a TDIU.  The Board thus finds that the claim of entitlement to a TDIU is inextricably intertwined with the claims for service connection which are being remanded by the Board.  However, given that the issues for consideration on remand could result in eligibility for TDIU on a schedular basis, the Board finds that the claim for TDIU is inextricably intertwined with the claims for service connection being remanded herein, and that the claims should be considered together.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 2 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records (include those from the Northern Indiana Health Care System and/or Indianapolis VA Medical Center) dated after March 2012.  The Veteran reported that her received treatment from the Western New York Health Care System and Alexandria Health Care System as identified by the Veteran in a March 2013 substantive appeal, and the AMC should make sure these records are a part of the record.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e). 

2.  Following the completion of the above development, and the receipt of any additional records, return the claims file, to include a copy of this remand, to the June 2012 VA examiner for an addendum opinion.  If the examiner who drafted the June 2012 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to furnish an opinion with respect to the following questions:

 a) Identify all diagnoses related to the Veteran's claimed bilateral knee and lumbar spine disorders.  The examiner should identify all such disorders that have been present at any time since April 2011. 

b) Is it at least as likely as not (50 percent or greater probability) that each such diagnosed bilateral knee and/or lumbar spine disorder(s) had its onset during the Veteran's period of active duty service; or, was any such disorder caused by any incident or event that occurred during his period of service, to include complaints of knee and lumbar spine pain after a fall?

 c) If arthritis is diagnosed in any joint, did it manifest to a compensable degree within one year of service discharge (i.e., August 1977)?  If so, what were the manifestations?

The examiner should specifically consider the Veteran's lay statements regarding his in-service injuries and the continuity of symptomatology.  The examiner should also address the impact, if any, of the Veteran's post-service fall in November 2008 and motor vehicle accident in July 2009 on his claimed disorders.

In answering the questions posed above, the examiner is advised that the Veteran is competent to report injuries and symptoms, and that his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

A complete rating should be given for each opinion expressed.  In this regard, a discussion of the facts and medical principles involved would be considerable assistance to the Board.

3.  Thereafter, the issues on appeal should be readjudicated, including the claim for a TDIU.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


